PER CURIAM.
The petition is granted and Paul Branch is hereby afforded a belated appeal from an October 2004 judgment and sentence in case number 04-77-CF in the Circuit Court in and for Jefferson County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel for the appeal at public expense if Mr. Branch qualifies for such an appointment.
PETITION GRANTED.
BENTON, PADOVANO, and LEWIS, JJ., concur.